     Case 3:20-cv-00151-JCH Document 28 Filed 04/29/20 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF CONNECTICUT

JULIE PERRY,

Plaintiff,                                                                                         CASE NO. 3:20-CV-00151-JCH

v.

MONRO, INC.,


Defendant.


                                             CERTIFICATE OF SERVICE

         The undersigned certifies that on the 29th day of April, 2020, Plaintiff, Julie Perry,

served Plaintiff's First Set of Interrogatories and Request for Production on Defendants'

counsel: Kimberly A. Jones and Kevin J. Greene via electronic mail.

                                                                   THE PLAINTIFF

                                                                   By: /s/ Bryan P. Fiengo
                                                                   Bryan P. Fiengo
                                                                   Fed . Bar No. ct27346
                                                                   Suisman, Shapiro , Wool , Brennan ,
                                                                   Gray & Greenberg , P.C.
                                                                   2 Union Plaza, Suite 200, P.O. Box 1591
                                                                   New London , CT 06320
                                                                   Tel. (860) 442-4416
                                                                   Fax (860) 442-0495
                                                                   Email : bfiengo@sswbgg.com




 5UI SMAN , S HAPI RO , W OOL, B RENNAN, G RAY   &   GREE NBERG,   P.C.   TllE COURfN EY !IUI LDINC. S U I T' ~ 200. 2 UN ION PLALA. POST OFFICE BOX 15Q I

                                  NEW LON DON. CONNECTI CUT Ool20         TEL 1XoOI 4 12· l ll O    IURIS NO 02 11 1
  Case 3:20-cv-00151-JCH Document 28 Filed 04/29/20 Page 2 of 2




                                                       CERTIFICATION

        This is to certify that on the 291h day of Ap ril , 2020, a copy of the foregoing was
sent electronically and/or served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the court's electronic
filing system or by mail to anyone unable to accept electronic filing as ind icated on the
Notice of Electronic Filing. Parties may access this filing through the court's CM/ECF
System.



                                                                 /s/ Bryan P. Fiengo
                                                              Bryan P. Fiengo
                                                              Commissioner of the Superior Court




                                                                                                                                             2
 SUISMAN, SH1\Plll0,   WOOL,   B RENNAN, GRAY   & GREENBERG, P.C.   TllE COURfNEY BUILDING. SUlfE 200. 2 UNION PLAZA. POST OFFICE BOX 1591

                                   NEW LONDON. CONNECTICUT 06l20    TEL tHi10I t 12· l ·llh   llJl~ I S   NO 0211 1
